Citation Nr: 1550023	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  11-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the cervical spine (claimed as a neck disorder), to include as secondary to service-connected lumbar strain. 

2.  Entitlement to service connection for chronic adjustment disorder, to include as secondary to a service-connected spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from June 1997 to June 2003, to include service in the U.S. Army National Guard (USARNG) from May 1998 to August 1998, with additional USARNG service in February 2009.  He served in the USARNG from July 2006 to July 2011 and performed active duty for training (ACDUTRA) in the North Carolina Army National Guard from December 2008 to February 2009.  The Department of Veterans Affairs (VA) has awarded service connection for disabilities incurred during the training period mentioned above.  The military training period then became "active military service" by virtue of disabilities incurred therein (see 38 C.F.R. § 3.6(a) (2015)) and the Veteran has achieved "Veteran" status for VA benefits purposes.  See 38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.1(d) (2015). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A hearing at the VA Central Office in Washington, DC, was held before the undersigned Veterans Law Judge in October 2014.  A transcript of said hearing has been associated with the record.  

In January 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for chronic adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, degenerative joint disease of the cervical spine was manifested as compensably disabling within one year of separation from active duty. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The claim for service connection for degenerative disease of the cervical spine is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial. 

Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A compensable degree of degenerative joint disease, would require X-ray evidence or the disability. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 




Analysis

The Veteran contends that service connection is warranted for a cervical spine disability.  During the October 2014 Board hearing, the Veteran reported that he fell in service in December 2008 and injured his back at that time.  He also stated that he had neck symptoms at that time and continues to have pain.  The Veteran filed service connection claims for several disabilities in February 2009 and he was afforded a VA examination in relation to these disabilities in June 2009. 

The June 2009 VA fee-basis examination report includes a diagnosis of degenerative disease of the cervical spine (X-ray of the cervical spine revealed minor degenerative spurring).  Subsequently, normal MRI findings were noted during VA evaluation of the cervical spine in February 2010.  An April 2011 Army Physical Evaluation Board retirement proceeding indicates a disability of bilateral and lumbar foraminal stenosis with bilateral radiculopathy of the lumbar spine; and an April 2014 VA X-ray examination of the cervical spine shows mild degenerative changes. 

Although, the June 2009 VA fee-basis examination diagnosed degenerative disease of the cervical spine, the sole opinion provided by the VA physician was that "It is at least as likely as not that the current back condition originated in the service as the symptoms are temporally related and well documented." 

According to a September 2011 addendum opinion, a VA adult nurse practitioner (ANP), in response to the request to opine as to whether it was at least as likely as not that the Veteran's current cervical spine disorder was caused by his in-service fall in December 2008, opined that the Veteran's "cervical spine condition is less likely as not (less than 50/50 probability) caused by or a result of the service."  

The Veteran was afforded another VA examination in June 2015.  At that time, the examiner noted that in June 2009 within one year of separation from service, mild degenerative changes were noted on neck x-ray.  The examiner further stated that in 2014 the same finding was noted on x-ray, i.e. minimal degenerative changes.  He opined that this finding is most likely due to aging and active lifestyle and not due to a traumatic injury because the process takes time to develop and is not a recognized sequelae of acute injury such as a fall and not a result of propagation or extension of a disease process from the lower part of the spine such as a lumbar strain.  The mild degenerative change on cervical spine x-ray is relatively unchanged from 2009 to 2014, according to the 2015 VA examiner.

In light of the June 2009 x-ray findings of degenerative change on the cervical spine within one year of separation from active duty service and the Veteran's competent and credible reports of neck pain, the Board finds that his arthritis manifested to a compensably disabling degree within one year after separation from service.  Further, the June 2009 x-ray was within four months after the Veteran's separation from active duty.  More importantly, the 2015 VHA physician indicated that the degenerative changes involve a process takes time to develop and is not a recognized sequelae of acute injury.  Thus, giving the Veteran the benefit of the doubt, the evidence is in equipoise regarding whether the Veteran's cervical spine disability manifested during active duty service.  Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for degenerative disease of the cervical spine are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for degenerative disease of the cervical spine is granted. 


REMAND

In a July 2015 rating decision, the RO denied service connection for a chronic adjustment disorder.  In an August 2015 statement, the Veteran disagreed with the denial of service connection for the claimed chronic adjustment disorder.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran addressing the issue of entitlement to service connection for chronic adjustment disorder, to include as secondary to a service-connected spine disability.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


